Case 2:19-cv-04047-PSG-MAA Document 128 Filed 09/07/21 Page 1 of 5 Page ID #:3901




    1   QUINN EMANUEL URQUHART &
        SULLIVAN LLP
    2   Zachariah Summers (SBN 255284)
        zachsummers@quinnemanuel.com
    3   Zhaoxin Yin (SBN 325589)
        johnyin@quinnemanuel.com
    4   865 S. Figueroa St., 10th Floor
        Los Angeles, CA 90017
    5   Telephone: (213) 443-3000
        Facsimile: (213) 443-3100
    6
        (Additional Counsel Listed Below)
    7
        Attorneys for Plaintiffs Jiaxing Super
    8   Lighting Electric Appliance Co., Ltd., and
        Obert, Inc.
    9
        HOLLAND & KNIGHT LLP
   10   Robert S. Hill (SBN 276056)
        200 Crescent Court, Suite 1600
   11   Dallas, TX 75201
        Telephone: (214) 964-9500
   12   Fascimile: (214) 964-9501
        robert.hill@hklaw.com
   13
        (Additional Counsel Listed Below)
   14
        Attorneys for Defendant MaxLite, Inc.
   15
   16
                          UNITED STATES DISTRICT COURT
   17                    CENTRAL DISTRICT OF CALIFORNIA
   18 JIAXING SUPER LIGHTING                     Case No. 2:19-cv-04047-PSG-MAA
      ELECTRIC APPLIANCE CO., LTD.,
   19                                            JOINT STIPULATION TO STAY
      et al.,
   20                                            CASE
                Plaintiffs,
   21
   22        v.                                  Judge: Hon. Philip S. Gutierrez
   23
        MAXLITE, INC.,
   24
                   Defendant.
   25
   26
   27
   28
                                                           2:19-cv-04047-PSG-MAA
                                                JOINT STIPULATION TO STAY CASE
Case 2:19-cv-04047-PSG-MAA Document 128 Filed 09/07/21 Page 2 of 5 Page ID #:3902




    1        Plaintiffs Jiaxing Super Lighting Electric Appliance Co., Ltd., and Obert, Inc.
    2 (“Plaintiffs”) and Defendant MaxLite, Inc. (“Defendant”) (collectively, the
    3 “Parties”) hereby submit this Joint Stipulation to Stay the above-captioned case for a
    4 period of three (3) months based on the following good cause:
    5         1.     On May 8, 2019, Plaintiffs filed a complaint in this action against
    6 Defendant.
    7         2.     On January 10, 2020, Plaintiffs filed a complaint in the Western
    8 District of Texas against CH Lighting Tech. Co., Ltd. et al., a supplier of certain
    9 accused products to Defendant in this action (the “WDTX case”).
   10         3.     The WDTX case is scheduled for trial on October 21, 2021.
   11         4.     The Parties, having met and conferred in good faith concerning the
   12 overlapping scope and issues in both cases, jointly agreed that the resolution of the
   13 WDTX case will have a material and substantial impact on the remaining issues in
   14 this action.
   15         5.     In the interest of efficiency and preserving judicial resources, the
   16 Parties jointly request a stay in this action pending final verdict of the WDTX case.
   17         6.     The Parties agreed that a stay of three (3) months should provide
   18 sufficient time for the WDTX case to resolve, and that if another stay is necessary
   19 beyond that point, the Parties would re-assess at that time and advise the Court of
   20 the Parties’ position(s).
   21         7.     Within fourteen (14) days of the final verdict of the WDTX case, the
   22 Parties shall negotiate in good faith on a modified case schedule and scope in this
   23 action, including narrowing of any issues remaining and further mediation as
   24 necessary.
   25 ///
   26 ///
   27 ///
   28 ///
                                                   1           2:19-cv-04047-PSG-MAA
                                                    JOINT STIPULATION TO STAY CASE
Case 2:19-cv-04047-PSG-MAA Document 128 Filed 09/07/21 Page 3 of 5 Page ID #:3903




    1         8.    Therefore, the Parties jointly stipulate and request that the Court order
    2 as follows:
    3               1) This action, filed on May 8, 2019, should be stayed in its entirety
    4                  until December 7, 2021; and
    5               2) The Parties shall submit a joint report to the Court by
    6                  December 7, 2021, or within 14 days of the final verdict of the
    7                  WDTX case, whichever occurs first.
    8
    9 Respectfully Submitted,
   10   Dated: September 7, 2021          HOLLAND & KNIGHT LLP
   11
                                          By: /s/ Robert S. Hill
   12                                        Robert S. Hill
   13                                     HOLLAND & KNIGHT LLP
                                          Robert S. Hill (SBN 276056)
   14                                     200 Crescent Court, Suite 1600
                                          Dallas, TX 75201
   15                                     Telephone: (214) 964-9500
                                          Fascimile: (214) 964-9501
   16                                     robert.hill@hklaw.com
   17                                     Stacey H. Wang (SBN 245195)
                                          400 South Hope Street, 8th Floor
   18                                     Los Angeles, CA 90071
                                          Telephone: (213) 896-2400
   19                                     Fascimile: (213) 896-2450
                                          stacey.wang@hklaw.com
   20
                                          William E. Sterling (SBN 332585)
   21                                     50 California Street, Suite 2800
                                          San Francisco, CA 94111
   22                                     Telephone: (417) 743-6900
                                          william.sterling@hklaw.com
   23
                                          Attorneys for Defendant MaxLite, Inc.
   24
   25
   26
   27
   28
                                                  2           2:19-cv-04047-PSG-MAA
                                                   JOINT STIPULATION TO STAY CASE
Case 2:19-cv-04047-PSG-MAA Document 128 Filed 09/07/21 Page 4 of 5 Page ID #:3904




    1
    2   Dated: September 7, 2021      QUINN EMANUEL URQUHART &
                                      SULLIVAN LLP
    3
                                      By: /s/ Zachariah Summers
    4                                    Zachariah Summers
    5                                 Zachariah Summers (SBN 255284)
                                      Zhaoxin Yin (SBN 325589)
    6                                 865 S. Figueroa St., 10th Floor
                                      Los Angeles, CA 90017
    7                                 Telephone: (213) 443-3000
                                      Facsimile: (213) 443-3100
    8
                                      Raymond N. Nimrod (pro hac vice)
    9                                 Richard W. Erwine (pro hac vice)
                                      51 Madison Ave.
   10                                 New York, NY 10010
                                      Telephone: (212) 849-7000
   11                                 Facsimile: (212) 849-7100
   12
                                      Cindy Hsinhsian Chou (SBN 275544)
   13                                 AT IP Management Co Ltd
                                      15201 Apricot Lane
   14                                 North Potomac, MD 20878
                                      Telephone: (832) 538-8868
   15
                                      Attorneys for Plaintiffs Jiaxing
   16                                 Super Lighting Electric Appliance Co., Ltd., and
                                      Obert, Inc.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             3           2:19-cv-04047-PSG-MAA
                                              JOINT STIPULATION TO STAY CASE
Case 2:19-cv-04047-PSG-MAA Document 128 Filed 09/07/21 Page 5 of 5 Page ID #:3905




    1                                   ATTESTATION
    2        I, Zhaoxin Yin, am the CM/ECF user whose ID and password are being used
    3 to file this JOINT STIPULATION REGARDING DISCOVERY DEADLINES. In
    4 compliance with L.R. 5-4.3.4(a)(2)(i), I hereby attest that counsel for MaxLite has
    5 concurred in this filing.
    6
    7   Dated: September 7, 2021         QUINN EMANUEL URQUHART &
                                         SULLIVAN LLP
    8
                                         By: /s/ Zhaoxin Yin
    9                                       Zhaoxin Yin
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                4           2:19-cv-04047-PSG-MAA
                                                 JOINT STIPULATION TO STAY CASE
